Title: Thomas Jefferson to Baron Karl von Moll, 31 July 1814
From: Jefferson, Thomas
To: Moll, Karl Marie Ehrenbert von, baron


          Sir Monticello July 31. 1814. in Virginia.
          Within a few days only I have recieved the letter which you did me the honor to write on the  22d of July 1812. a delay which I presume must be ascribed to the interruption of the intercourse of the world by the wars which have lately desolated it by sea and land. still involved ourselves with a nation possessing almost exclusively the ocean which separates us, I fear the one I have now the honor of addressing you may experience equal delay.I recieve with much gratification the Diploma of the Agronomic society of Bavaria, conferring on me the distinction of being honorary member of their society. for this mark of their
			 goodwill I pray you to be the channel of communicating to them my respectful
			 thanks. age and distance will add their obstacles to the services I shall ardently wish to render the society. yet sincerely devoted to this art, the basis of the subsistence, the comforts, and
			 the
			 happiness of man; & sensible of the general interest which all nations have in communicating freely to each other discoveries of new and useful processes and implements in it, I shall with
			 zeal
			 at all times meet the wishes of the society, & especially rejoice in every opportunity which their commands may present of being useful to them. with the homage of my respects to them, be
			 pleased
			 to accept for yourself the assurances of my particular & high consideration.
          Th:
            Jefferson
        